— Pee Curiam :
The fact is unquestioned that the appellant mingled the trust money with his own, and used it indiscriminately for all purposes. He was, therefore, correctly held liable for the legal rate of interest thereon. If he desired to avoid payment of that rate of interest, he should have kept the trust money separate from his own, and proved an honest effort to invest it. As he is not shown to have made such an effort, and he did not ask for an order of Court directing the investment, he is in no position to complain of the decree imposing legal interest upon him.
Decree affirmed, and appeal dismissed at the cost of appellant.